ZIMMERMAN, Justice
(concurring and dissenting):
I concur in that portion of the majority opinion affirming the judgment against Keith Sohm. I dissent, however, from the reversal of the judgment against Dalian Sohm.
Under rule 52(a) of the Utah Rules of Civil Procedure, a trial court’s findings of fact are not to be set aside “unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.” In the present case, Dallan Sohm admitted signing a document promising to pay past due amounts. He contended, however, that he had reached an agreement with the telephone company that he would guarantee future debts only. The telephone company disputed this version of events, contending that Sohm had proven, at most, a unilateral mistake. There was conflicting evidence as to whether the telephone company and Dalian Sohm had reached an agreement regarding past due amounts. The trial judge saw the witnesses and evaluated their credibility. The trial judge then concluded that the Sohms’ version of the meeting of November 9th was not to be believed. Viewing the record evidence in the light most favorable to the findings of the trial court, Scharf v. BMG Corp., 700 P.2d 1068, 1078 (Utah 1985), and having “due regard” for the “opportunity of the trial court to judge the credibility of the witnesses,” I conclude that there is sufficient evidence to support the trial court’s finding. For that reason, I would affirm the trial court’s decision with respect to Dallan Sohm.
Like the majority, I too conclude, from a review of the cold record, that had I been sitting as the trial judge, I might have found the facts differently. But the trial judge watched the witnesses testify; he had the benefit of extraordinarily important evidence that is entirely unavailable to us — the demeanor of those who appeared before him. Because there is certainly some record evidence that supports the trial judge’s findings, and because of the deference we must give to one who observes a witness’s demeanor, I am compelled to vote to affirm the judgment below in its entirety-